Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claims 1-20 are pending. Claims 1-15 remain free of the prior art and allowable, as indicated in the Non-Final office action mailed 05/25/2022. Claim 16 has been amended. Claims 16-20 have been examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim(s) 16-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated Frengen (US 5,723,346).
	Regarding claim 16, Frengen teaches throughout the publication a mixture comprising analyte, a population of first particles, and a population of second particles capable of forming a multi-particle complex comprising a first particle, a second particle and the analyte (column 3, lines 56-67), and wherein the mixture comprises analyte in free and bound form, wherein the bound analyte is attached to or coating the first particles (see column 7, lines 5-40).
Regarding claim 17, Frengen teaches the mixture wherein the ratio of the average diameter of second particles to the average diameter of first particles is about 5:1 to about 50:1 (see col. 7, lines 10-20; first particle has a diameter of 0.10 microns and col. 8, lines 53-56 wherein the second particle has a diameter of 6.5 um).
Regarding claim 18, Frengen teaches wherein the first particles are colloidal nanoparticles, nanotubes, hollow nanospheres, or core-shell structures that comprise (i) gold, silver, platinum, or copper and (ii) the bound analyte (Frengen, second solid support having affinity for said labeled ligand that has affinity for the analyte – column 8, lines 24-28; column 7, lines 6-20, colloidal gold label).
Regarding clam 19, Frengen teaches the mixture wherein the second particles (interpreted as the first solid support) comprises an antibody, antigen or polynucleotide (column 8, lines 1-8 and 21-23).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frengen (US 5,723,346), as applied to claim 16 above, and further in view Bell (US 6,551,788).
Regarding claim 20, Frengen teaches the mixture as described above wherein the second particles (interpreted as first solid support system with binding partner for the analyte) comprise an antibody capable of recognizing an epitope of the analyte (Frengen, column 8, lines 1-9) but fails to specifically teach that the second particles are latex, polystyrene, polycarbonate, polyvinylidene fluoride (PVDF), or silica.
Bell teaches throughout the publication assaying a sample by incubating the sample with two or more independently determinable classes of particles coated with an analyte-specific binding partner (abstract). More specifically, Bell teaches that suitable materials for the particles can include polymers and latex (column 7, lines 43-54). 
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to modify particles of the first solid support system of Frengen (interpreted as the claimed second particles) to include a particle such as latex as taught by Bell because Frengen is generic with respect to the type of particles that can be incorporated into the mixture and bound in the complex and one skilled in the art would be motivated to use the appropriate particles type for detection of the desired analytes.
Response to Arguments
	Applicant’s arguments filed 08/25/2022 have been considered. Arguments drawn to the teachings of Tomizawa are persuasive and the rejections have been withdrawn. 
Regarding the teachings of Frengen, Applicant argues that Frengen fails to teach the claimed invention since Frengen teaches an assay method using analyte, a labelled ligand, and two forms of binding partners, which is different from the claimed invention that recites a mixture of analyte, first particles, and second particles capable of forming multi-particle complexes. This argument is not persuasive because although the claim does indeed state a mixture comprising an analyte and a population of first and second particles capable of forming a multi-particle complex, the claims as recited do not prohibit the presence of additional components within the mixture, such as a labelled ligand member facilitating the binding/attachment of the analyte to the particles. Therefore, claims 16-20 remain unpatentable as described above.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1677